Agency for Persons with Disabilities, etc., Appellant,
v.
James Edward Pattillo, Appellee.
No. 3D07-1711.
District Court of Appeal of Florida, Third District.
Opinion filed March 5, 2008.
Bill McCollum, Attorney General, and Scott D. Makar, Craig D. Feiser, and John D.C. Newton, II, Assistants Attorney General, for appellant.
Bennett H. Brummer, Public Defender, and Robert Godfrey, Assistant Public Defender, for appellee.
Before COPE, GREEN, and RAMIREZ, JJ.
PER CURIAM.
Affirmed. See Hadi v. Cordero, 955 So. 2d 17 (Fla. 3d DCA 2006).
Not final until disposition of timely filed motion for rehearing.